
	

115 HR 1066 : VA Management Alignment Act of 2017
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1066
		IN THE SENATE OF THE UNITED STATES
		November 7, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to submit to the Committees on Veterans’ Affairs of the
			 Senate and the House of Representatives a report regarding the
			 organizational structure of the Department of Veterans Affairs, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Management Alignment Act of 2017. 2.Report on the organizational structure of the Department of Veterans Affairs (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report (including recommendations for legislation the Secretary considers appropriate) regarding the roles, responsibility, and accountability of elements and individuals of the Department of Veterans Affairs.
 (b)Matters includedIn creating the report under subsection (a), the Secretary shall— (1)utilize the results of—
 (A)the Independent Assessment of the Health Care Delivery Systems and Management Process of the Department of Veterans Affairs established by section 201 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146);
 (B)any study or report by the Commission on Care established by section 202 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146); and
 (C)other studies or reports, including a report titled Task Force on Improving Effectiveness of VHA Governance: Report to the VHA Under Secretary for Health, dated February 28, 2015; and
 (2)specify clearly delineated roles and responsibilities to optimize the organizational effectiveness and accountability of each—
 (A)Administration, staff office, or staff organization; (B)subordinate organization of each Administration, staff office, or staff organization; and
 (C)key leader of the Department in relation to any Administration, staff office, or staff organization, Veteran Integrated Service Network, or medical facility.
 (c)DefinitionIn this Act, the term key leader of the Department includes— (1)the Secretary;
 (2)the Deputy Secretary; (3)each Under Secretary;
 (4)each Assistant Secretary; (5)each Deputy Assistant Secretary;
 (6)the Chief Financial Officer; (7)the Chief Information Officer;
 (8)the General Counsel; (9)the Inspector General;
 (10)the Director of Construction and Facilities Management; (11)the Chief of Staff;
 (12)the Chairman of the Board of Veterans’ Appeals; (13)the Vice Chairman of the Board of Veterans’ Appeals;
 (14)the Director of each Veterans Integrated Service Network; and (15)the Director of each medical facility.
				Passed the House of Representatives November 6, 2017.Karen L. Haas,Clerk
